                                          Case 5:20-cv-05799-LHK Document 385 Filed 12/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         NATIONAL URBAN LEAGUE, et al.,                     Case No. 20-CV-05799-LHK
                                  11                    Plaintiffs,                         ORDER RE: MOTION FOR A
                                  12                                                        PROTECTIVE ORDER
                                                 v.
Northern District of California
 United States District Court




                                  13                                                        Re: Dkt. No. 384
                                         WILBUR L. ROSS, et al.,
                                  14                    Defendants.
                                  15

                                  16          On December 16, 2020 at 12:33 p.m., Defendants filed a motion for a protective order
                                  17   before the Rule 30(b)(6) deposition on December 17, 2020 at 6:30 a.m. ECF No. 384.
                                  18          The Court refers Defendants’ motion for a protective order to the three-judge panel of
                                  19   United States Magistrate Judges Nathanael M. Cousins, Susan van Keulen, and Thomas S.
                                  20   Hixson. Moreover, the Court orders Plaintiffs to file a response to Defendants’ motion for a
                                  21   protective order by 5:00 p.m. today.
                                  22   IT IS SO ORDERED.
                                  23

                                  24   Dated: December 16, 2020
                                  25                                                   ______________________________________
                                  26                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  27

                                  28                                                    1
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: MOTION FOR A PROTECTIVE ORDER
